Citation Nr: 0517743	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for chronic low back 
pain.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The Board remanded this claim 
back to the RO in September 2003.

At the time of certification, the veteran was represented by 
a national veterans service organization.  However, in a 
March 2005 letter, he indicated that he wished to revoke this 
organization's representation and have a state veterans 
service official represent him instead.  The RO should 
clarify this matter upon remand.  

The veteran also indicated in this same letter that he sought 
further action on a claim for an increased evaluation for his 
right lateral femoral nerve disorder.  This matter is also 
referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a letter received by the Board in June 2005, the veteran 
stated that he was anticipating a VA Travel Board hearing.  
Such a hearing has not been held to date, and it is the 
responsibility of the RO to arrange for such a hearing.  
However, to date the veteran has not been afforded such a 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 2002) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(2004)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Reno, Nevada VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


